Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (KR 20090049588, cited in IDS, machine translation provided) in view of Seyedmohammadi (KR 20140069114, cited in IDS, machine translation provided).
As to claim 1, Ishikawa is directed to a solar cell substrate on which an electrode is provided (11 and 12, respectively) and comprising:
The electrode (12) including a lower printed layer formed by being printed with a conductive paste (13; where product by process limitations are considered functional limitations only) that contains a first metal powder and a first glass frit (paragraph 0013 and 0037), and an upper printed layer (14) formed by being printed on an upper surface of the lower printed layer (where product by process limitations are considered functional limitations only) that contains a second metal powder and a second glass frit, and formed by sintering the lower and upper printed layers (product by process limitations considered functional limitations only; paragraph 0013 and 0046).
Ishikawa fails to teach the second metal powder having a D50 smaller than the D50 of the first metal powder, and the second glass frit having a glass transition temperature higher than that of the first glass frit.
Seyedmohammadi is directed to a contact paste having one or more silver powders and one or more glass frits wherein the D50’s differ and the glass transition temperatures differ.  The reference teaches the difference in glass transition temperature provides lower overall contact resistance and bulk resistance (page 2, para 5 to page 3, para 1 of translated document) and the D50 difference improving atomization and preventing excess sintering of Ag while maintaining good conductivity (page 2, para 5 of 
Regarding claim 2, the prior art teaches a difference between the D50 of the first and D50 of the second metal powder differing by 2.5% or more (Seyedmohammadi; claim 2) and the average D50 being 4-8 microns (Ishikawa paragraph 0013) which overlaps the instantly recited difference range of 0.1-0.4 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 3, the prior art teaches a difference between glass transition of first frit and glass transition of second frit to be within a range of 10-40oC (claim 1 of Seyedmohammadi).
	Regarding claim 4, the prior art teaches the aspect ratio being controlled by the number of layers of 14’s (problem solved portion of Ishikawa).
Regarding claim 5, the prior art teaches the second metal powder being in an amount of 75-95 wt% with respect to a total weight of the conductive paste (problem solved portion of Ishikawa) which overlaps the instantly claimed range of 89-95 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
	Regarding claim 6, the prior art teaches a solar cell having the substrate of claim 1 (abstract of references).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726